Motion for leave to appeal as poor persons granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve *453one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the petitioner-respondent and flies 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal ana appellants’ points to be served and filed on or before March 28, 1961, with notice of argument for the May 1961 'Term of this court, said appeal to be argued or submitted when reached. Concur — Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.